                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-MJ-023-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
     v.                                                )       ORDER
                                                       )
 DONTAY LAFON ARMSTRONG,                               )
                                                       )
                Defendant.                             )
                                                       )

          THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Seal”

(Document No. 23) filed July 27, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Medical Records contain sensitive and private information that

is inappropriate for public access. Having carefully considered the motion and the record, and for

good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Seal” (Document No.

23) is GRANTED, and the Medical Records (Document No. 22) are sealed until further Order of

this Court.


                                      Signed: August 9, 2020




      Case 3:20-mj-00023-RJC-DCK Document 26 Filed 08/10/20 Page 1 of 2
                                2
Case 3:20-mj-00023-RJC-DCK Document 26 Filed 08/10/20 Page 2 of 2
